 SOLO CUP COMPANY121gional Director is instructed to issue a certification of results of election,showing no representative has been selected.= [Text of Direction-of- Elections omitted from publication.}MEMBERM znocii took no part in the consideration of the aboveDecision and Direction of Elections.:SoIo Cup CompanyandInternational Brotherhood of Pulp, Sul-phite and Paper Mill Workers,A. F. L.Case No. 17-CA-765.September 201, 1955DECISION AND ORDEROn May 12, 1955, Trial Examiner Robert E. Mullin issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices in violation of Section 8 (a) (1) and (3) of the Act, and rec-ommending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the copy of the Intermediate Report at-tached hereto.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices alleged in thecomplaint and recommended that these allegations be dismissed.Thereafter, the Respondent filed exceptions to the Intermediate Re-port, and a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter,mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following modifications andadditions :1.We agree with the Trial Examiner that the Respondent violatedSection 8 (a) (3) and (1) of the Act in terminating for a period of4 days the employment of Westmoreland, Bradley, Palmer, and War-den because they had engaged in protected concerted activities.'OnJune 16, 1954, these employees, together with the other cup inspectionworkers on the 4 to 12 p. m. shift, had shut down their machines, asthey had agreed to do in advance, and walked off the job for a periodof about 1 hour for the purpose of obtaining from the Respondent anexplanation "to their satisfaction" for what they believed to be thearbitrary discharge of 2 of their coworkers that -day, and to argueagainst-sueh discharges.There is specific unrefuted testimony that1SeeStandard Coil Products Co., Inc.,110 NLRB 412;Rugcrofters of Puerto R4oo, Inc.,107 NLRB 256, 262 ;Ace Handle Corporation,100 NLRB 1279-80, 1290.114 NLRB No. 31. 122DECISIONSOF NATIONALLABOR RELATIONS BOARDthey were primarily concerned over the discharge of Mary Page, anemployee, and secondarily over the discharge of floorgirl Mary Pruitt,a supervisor.The evidence, fully corroborated, further shows that theindividuals involved undertook the concerted stoppage for the reasons,,it least in material part, that they considered their own job securityin jeopardy.Thus, Westmoreland testified that she explained to PlantManager Bauman, after the stoppage and before the four complainantswere terminated, that "we felt that if [Page and Pruitt were] dis-charged over something like that, what would they do to the rest ofus, I mean that they could just up and fire any of us for any little reasonat all. ..."We find, as the record amply demonstrates, that the con-certed activities, for which the employees in question were terminated,were engaged in by the participants for the purpose of their mutualaid and protection and were therefore protected by the Act 22.We also agree, on the evidence, that the Respondent, in viola-tion of Section 8 (a) (3) and (1) of the Act, discharged Mary Pagebecause it believed she was actively involved in union organizationalactivities.33.We likewise find that the Respondent independently violatedSection 8 (a) (1) of the Act by reason of the coercive conduct of JosephDonahoe.In view of Donahoe's various duties and undertakingsshown in the record, it is clear that he was, or was held out as, a man-agement representative having specific functions bearing upon theRespondent's personnel and labor relations with the employees.Hewas referred to by Respondent at the representation hearing as "thepersonnel man," and was excluded from the bargaining unit.Dona-hoe described his job to individuals employed at the plant as thatof "personnel director" and "personnel manager," and he testified thathis duties were "to sort of feel out the pulse of the individuals work-ing," adding-"just personnel pulse."Among other things, Donahoeattended the supervisors' meetings; he was present with managementin specific instances when employees were being interviewed in con-nection with special personnel matters; he regularly examined ap-plicants for employment and performed the act of hiring, albeit inall or most cases with the specific approval of Vice-President Hulse-man or Plant Manager Bauman; and he conducted a series of in-dividual conferences with all plant employees and certain super-visors, extending over a period of several months, relating to theirconditions of employment and possible grievances they had withmanagement; during these conferences he questioned certain em-ployees concerning union activities and made threatening statements,as specified in the Intermediate Report.Whether or not Donahoe was2 See N.L. R. B.v.Phoenix Mutual Life Insurance Co.,167 F 2d 983, 988 (C. A 7).cert denied 335 U. S. 845.3 See, e. g.,Serv-Air Aviation,Stallings Air Base,111 NLRB 689, ColonialFashions,Inc.,110 NLRB 1197. SOLO CUP COMPANY123technically a "supervisor" within the Act's definition, we conclude withthe. Trial Examiner that he had at least apparent authority to speakformanagement, and that the Respondent was responsible for hiscoercive conduct.4Nor was the Respondent relieved of such responsi-bility because of any instruction it issued to management personnelto remain neutral concerning union matters, as these instructions, inany event, were not communicated to the employees.'4.No exceptions having been filed thereto, we accordingly adoptthe Trial Examiner's dismissal of the complaint respecting the allegeddiscriminatory discharges of Mary Pruitt, Jean Kenagy, and RuthWelborn, and those of Elizabeth L. Bradley and Lyda B. Palmer afterthey resumed work following their 4-day suspension. In view of theadmitted fact that Mary Pruitt was a supervisor, and the absence ofany contention or evidence that she was discharged for failure toengage in antiunion or other unfair labor practices specifically de-manded by the Respondent,6 we deem it unnecessary to determinewhether she was discharged because of her activities in support of theUnion, as found by the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Solo Cup Company, Grand-view, Missouri, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in International Brotherhood ofPulp, Sulphite and Paper Mill Workers, A. F. L., or any other labororganization of its employees, by discharging or refusing to reinstateany of its employees or by discriminating in any other manner inregard to their hire or tenure of employment, or any term or conditionof their employment.(b) Interrogating its employees concerning their activities on be-half of International Brotherhood of Pulp, Sulphite and Paper MillWorkers, A. F. L., or any other labor organization, in a manner con-stituting interference, restraint, or coercion in violation of Section8 (a) (1), or threatening its employees with loss of employment orwith other reprisals for engaging in union and/or concerted activities.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to joinor assist International Brotherhood of Pulp, Sulphite and Paper Millcol-Workers, A. F. L., or any other labor organization, to bargainMississippiProducts, Inc.,103 NLRB 1388, 1393,enfd. 213 F.2d 670, 673(C.A. 5)S: D. Cohoon& Son,101 NLRB 966.5SeeThomasonPlywood Corp ,109 NLRB 898.6 SeeU. S PhosphoricProductsDivision,Tennessee Corporation,99 NLRB 654,600, 662. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDlectively through representatives of their own choosing, and-to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all,of, suchactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a con=dition of employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:-(a)Offer Mary Page immediate and full reinstatement 'to 'herformer or substantially equivalent position without prejudice to heirseniority or other rights and privileges, and make her whole, in themanner set forth in the section of the Intermediate Report entitled"The Remedy," for any loss of pay she may have suffered by reasonof the Respondent's discrimination.(b)Make whole Joyce Westmoreland, Elizabeth L. Bradley, EmmaWarden, and Lyda B. Palmer for any loss of pay they may have suf-fered as a result of their discriminatory suspension on June 17, 1954.(c)examination and copying, all payroll records, social-security paymentrecords, timecards, personnel records and reports, and all other recordsnecessary to analyze the amounts of back pay due..(d)Post at its plant in Grandview, Missouri, copies of the noticeattached to the Intermediate Report and marked "Appendix A." 7Copies of said notice, to be furnished by the Regional Director forthe Seventeenth Region, shall, after being duly signed by the Respond-ent, be posted by the Respondent immediately upon receipt thereofand be maintained by it for sixty (60) consecutive days thereafter inconspicuous places, including all places where notices are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for the Seventeenth Region,Kansas City, Missouri, in writing, within ten (10) days from the dateof this Order, what steps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent discriminatorily dis-charged Jean Kenagy and Mary Pruitt, and that the Respondent dis-criminatorily terminated Elizabeth Bradley, Lyda Palmer, and RuthWelborn as alleged in paragraph 7 of the complaint, or that it-com-mitted any unfair labor .practices in violation of the Act except asotherwise found herein.7This notice is amended by substituting for the words"The Recommendations of a TrialExaminer"the words"A Decision and Order."In the event that this Order is enforcedby a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the UnitedStates Court of Appeals,Enforcing an Order." SOLOCUP COMPANYINTERMEDIATE REPORTSTATEMENT OF THE CASE125This proceeding, brought under Section 10 (b) of the Labor Management Rela-tions Act of 1947, 61 Stat. 136 (herein called the Act), was heard in Kansas City,Missouri, from January 18 to 25, 1955, pursuant-to due notice to all the parties.The complaint, issued on December 20, 1954, by the General Counsel of the Na-tional Labor Relations Board, and based on charges duly filed and served, allegedthat the Respondent had engaged in unfair labor practices proscribed by Section 8(a) (1) and (3) of the Act. In its answer, duly filed, the Respondent concededcertain facts with respect to its business operations but denied the commission ofthe alleged unfair labor practices.The General Counsel and Respondent were represented at the hearing by attorneysand the Charging Party by an international representative.The foregoing wereafforded full opportunity to be heard, to examine and cross-examine witnesses, tointroduce relevant evidence, to argue orally, and to file briefs and proposed findingsand conclusions.At the close of the hearing oral argument on the merits waswaived by the parties.On March 14, 1955, the Respondent submitted an ablebrief which has been fully considered by the Trial Examiner.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT COMPANYThe Respondent, an Illinois corporation with its principal offices in Chicago, isengaged in the manufacture and sale of sanitary paper cups. In the course andconduct of its business it operates a warehouse in Los Angeles, California, and fac-tories in Chicago, Illinois; Baltimore,Maryland; and Grandview, Missouri; thelatter being the only plant involved in this proceeding.The Grandview factorymakes total annual purchases of raw materials and supplies in excess of $250,000,over 85 percent of which is shipped directly to it from points outside the State ofMissouri.Annual sales of the finished products from this same factory exceed$250,000, and more than 85 percent of this merchandise is shipped directly to cus-tomers located outside the State of Missouri.On the foregoing facts, it is my con-clusion, and I find, that the Respondent is engaged in commerce within the meaningof the Act.H. THE LABOR ORGANIZATION INVOLVEDThe Charging Party, International Brotherhood of Pulp, Sulphite and Paper MillWorkers, A. F. L., herein referred to as the Union, or Paper Mill Workers, is alabor organization within the meaning of the Act.IIITHE UNFAIR LABOR PRACTICESA. IntroductionIn August 1953 union representatives distributed handbills to the employees ofthe Company in an effort to encourage them to join. In January 1954 more cam-paign literature was distributed in similar fashion and on February 9 an organizermet with several of the employees at the home of Jean Kenagy, one of their number.On February 12 Kenagy was discharged.On about February 16 another organiza-tionalmeeting was held at her house.Various other union meetings were heldduring the following months and on May 15, after a hearing and decision on arepresentation petition filed by the Paper Mill Workers(Solo Cup Company,CaseNo. 17-RC-1776, not reported in printed volumes of Board Decisions and Orders),a Board-conducted election was held.This was lost by both Unions on the ballot,'and on May 27 the Regional Director certified that a majority was cast for "NoUnion." 2I The International Association of Machinists intervened in the representation proceed-ing and appeared on the ballot2 The vote was :Paper Mill Workers----------------8No Union -------------------------38Machinists -----------------------7Challenged Ballots -----------------1 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The status and activities of Joseph DonahoeThe General Counsel alleged that the Respondent violated the Act through cer-tainactivities of Joseph Donahoe who, during the spring of 1954, conducted a seriesof interviews with the employees during which working conditions and various othermatters were discussed.The Company, on the other hand, denied all responsibilityfor Donahoe's conduct on the ground that he had the status of only an office clerical.Donahoe was brought to the Grandview plant in July 1953, after being with thesalesdivision for several years.He testified that for sometime after his transfer heworked as a production and maintenance employee, in order to be prepared "foranything in personnel and personnel interviewing that would come later," andthereafter assumed his new duties.At the representation hearing in Case No.17-RC-1776, Ray Hulseman, vice president in charge of the plant, referred toDonahoe as "the personnel man." The Respondent, however, denied that Donahoehad the authority to hire or fire anyone on his own initiative or that he had any ofthe other attributes of a supervisor as defined in the Act. John Bauman, the plantmanager, testified that Donahoe interviewed and screened job applicants but thatonly after either he or Hulseman had also talked with a specific applicant wasDonahoe instructed to hire anyone.On the other hand, Bauman conceded thatDonahoe made recommendations as to the suitability of applicants in that he custom-arily gave him "the benefit of his opinion." 3 In addition to his duties with respectto incoming personnel, Donahoe edited a plant newspaper, distributed companyhandbills among the employees on the issues in the representation election, was re-sponsible for managing the employees' annual picnic, and maintained a suggestionbox where employees could offer their own ideas on plant operations.Donahoe waspaid $453 a month, a salary higher than that of 3 of the 5 foremen 4 in the plant, andhigher than that paid any of the floorgirls.5With respect to the series of conferenceswhich Donahoe had with employees during the spring of 1954, Hulseman testifiedthat he gave Donahoe authority to conduct the interviews and in addition made someof the arrangements for them. Bauman conceded that he was aware of Donahoe'sactivities in this connection and that work in the plant had to be scheduled so thatthe girls could be relieved from their machines one at a time in order to be availablefor their interviews with Donahoe.Although on the basis of the foregoing it appears that Donahoe was not a super-visor within the meaning of the Act, and I so find, there remains the question asto whether his position was such that as one clothed with apparent authority to speakfor the Company the latter must be responsible for his conduct as one of its agents.The all-inclusive definition of an "employer" in Section 2 (2) of the Act covers any-one "acting as an agent of an employer, directly or indirectly." In Section 2 (13) itis further provided that in determining whether an individual is acting as an agentfor another "so as to make such other person responsible for his acts, the question ofwhether the specific acts performed were actually authorized or subsequently rati-fied shall not be controlling."Here, Donahoe's functions in connection with theinitialhiring interviews, his subsequent conferences with individual employees, con-cededly authorized and sponsored by the company officials, as well as his other activi-ties set forth above, plainly identified him with management in such a way that be-cause of this apparent authority to speak for the Company the latter "may fairly besaid to be responsible for his conduct."N. L. R. B. v. Mississippi Products, Inc.,213 F. 2d 670, 673 (C. A. 5) (citing I.A. M. v. N. L. R. B.,311 U. S. 72, 80). I sofind.6Donahoe testified that in January 1954, Hulseman directed him to interview allthe employees in the plant as a means of getting acquainted with them, as a jobevaluation study in certain respects, and to answer any questions the employees might-bring up. It is not clear as to exactly when the interviews began but it does appear3The quotation is from Bauman's testimony.4 Two of these, Richter and Herrick, were paid at an hourly rate which on the basisof a 40-hour week would give them less than $350 per monthWhippo, a third foreman,received $440 a monthThe two foremen whose salary exceeded that of Donahoe wereMorgan andMaty.B The floorgiris, all of whom were concededly supervisory personnel, received consider-ably less than Donahoe.The payroll cards of 3 of the latter, Pruitt, Moreland, andHedger, are in the record, and from these it appears that the floorgirls earned approxi-mately $50 per week during the period in question. Donahoe was earning more than twicethat-much;U In conformity with this finding, Respondent's motion, made at the hearing, to strikeall testimony as to Donahoe is hereby denied. SOLO CUP COMPANY127that in March and April- many of the employees were called in to meet with him.Mary Pruitt, then a floorgirl, credibly testified that late in March or early in Aprilhe conferred with each of the girls on her shift for from 30 minutes to 2 hours each.According to Mary Page, one of-those employees, during the course of her inter-view, Donahoe asked what she thought of a union and after she told him that shehad belonged to one at her place of previous employment, he stated "I guess youknow in case.a union was going to get in here that we have enough applicationshere that we could replace all you girls that are working for theunion."7MyrtleMiller, another member of that shift, testified that during the course of her interviewDonahoe questioned her as to what her husband thought of her workingin a non-union plant, asked if she realized on coming to work that the plant was not organized,and then stated "if I would go along with the Company, I would have a job, other-wise I would not."Ruth Welborn, also an employee, testified that Donahoe askedher if she had had any experience with unions and then told her that if the Unionorganized the plant the Company probably would be unable to give its customaryChristmas bonus. James Pruitt, an employee in the waxdepartment,testified thathe was likewise interviewed during this period and that Donahoe asked him severalquestionsabout his brother, Hulen Pruitt.According to James Pruitt, Donahoeasked if he realized that Hulen was assisting the union organizer and suggested "wewould like for you to get him and talk to him . . . you would be doing the companya favor as well as yourself." 8Another employee, Lyda Palmer, testified that in MayDonahoe brought a copy of a company letter on the forthcoming election to her ma-chine and when she asked what it signified, he told her that "if the union does get inwe won't have any more Christmas bonus." Several of the witnesses, KathrynHestand, Shirley Mott, Janice Lewis, Marguerite McClasky, and Elizabeth Bradley,testified that the subject of unions was not raised at any time during their conferenceswith Donahoe.The latter denied that he ever made any statement to an employeeas tothe effect of the Union on her chances for a bonus and further that Mr. Hulse-man impressed on him that he was not to discuss unions during his interviews withthe employees.On the other hand, afterstatingthat he neverinitiatedany discus-sionabout unions during the interviews, he testified that a number of the employeesquestioned him on the subject and that he answered their questions.He had norecollection as to which employees it was with whom he had had such discussions.Page, Miller, Palmer, and James Pruitt appeared to be trustworthy witnesses.Theygave their testimony in a frank and straightforward manner and it was unshakenthroughout an extensive cross-examination. I did not have a similar reaction withrespect to Welborn, whose appearance on the stand was marked by an air of flippancythat greatly, detracted from the plausibility of her testimony.Neither was the vagueand incomplete recollection of Donahoe persuasive in the face of the credible testi-mony of the four witnesses mentioned earlier in this paragraph.Consequently, Icredit the latteras the moreworthy of belief. Suchstatementsas Donahoe's remarkto Page about the availability of replacements if the Union was successful, his sug-gestion toMiller that she go along with the Company in order to keep her job, andhis comment to Palmer that the advent of the Union would end the Christmas bonuswere all coercive within the meaning of Section 8 (a) (1) of the Act. Since I havefound earlier herein that Donahoe wasacting asan agent of the Companyin connec-tionwith his duties, the Respondentmustbe held accountable'for this conduct.Ac-cordingly, I find that by the remarks set forth above the Company violatedSection8 (a) (1) of the Act. I further find that when Donahoe questioned Page as to herviews onthe Unionand Miller asto those of her husband on the same subject, in thecontext of threats to their employment which Donahoe made during those conversa-tions, the Respondent likewise violated Section 8 (a) (1).The Dalton Company,Inc.,109 NLRB 1228;Sears, Roebuck & Co.,109 NLRB 632, footnote 2;Taylor-O'BrienCorporation,112 NLRB 197 On cross-examination Page testified that Donahoe limited his statement to the girlson her shift.g This testimony was undenied.° Respondent, in its brief, urges that all of Donahoe's remarks were made before the6-month limitation period provided by Section 10 (b) of the ActThis argument seemsto assume that the restriction in that section of the Act applies only to the complaintThat; however, is error"The six month limitatijn refers . . . to acts that occurbeforethe chargeand does not prohibit the inclusion ofsimilaror relatedactshappeningafterthe charge "N. L R. B. v KohlerCo., 220 F. 2d 3 (C. A. 7). [Emphasis supplied 1As found above, Donahoe interviewed the employees in the spring of 1954. The originalunfair labor practice charge in the case was filed on April 9, 1954, and the Union allegeatherein that the Respondent had violated the Act by its discharge of Kenagy and "by 128DECISIONSOF NATIONALLABOR RELATIONS BOARDC. The discharge of Jean KenagyThis employee was terminated on February 12, 1954, according to the GeneralCounsel,for discriminatory reasons, according to the Respondent,for cause.Kenagy was in the Company's employ about 7 months and at the time of her termi-nation she was the leak test girl.This duty required that she make periodic samplingsof the hourly cup production and put these samples through various tests with waterand other fluids which would reveal any latent defects. In the event she found anunsatisfactory cup, known as a "leaker,"a colored stain was used to, mark the defectand the cup was then given to the floorgirl or the chief cup inspector on the shift sothat a mechanic could be immediately assigned to repair or adjust the cup manufac-turing machine on which it had been produced.While in production these machineswere operated automatically.Consequently it was assumed that whenever the leaktest girl discovered a defective cup, several, if not many, other similarly defectivecups had, by that time, been packed.As a result once the test girl reported a leakeritwas customary for the floorgirl to engage in a recheck of the cases that had beenpacked from the machine which had produced the faulty cup during the interim.Kenagy had been doing this work for about 5 months prior to her dismissal, andaccording to her, had only had one complaint from any supervisor,that being an oc-casion when Foreman William Morgan had told her she was working too slowly.On February 10, Kenagy reported to Plant Manager Bauman that her supervisor,floorgirl Eileen Moreland, was not calling back cases in which leakers had been dis-covered for the customary reinspection and further that Moreland had not beendoing this for sometime.1°Bauman asked why she had not informed him of thesefacts earlier and summoned the floorgirl to the scene.Moreland denied that Kenagyhad reported any leakers to her that day.According to Bauman, Kenagy then al-leged that it was not to Moreland but to the chief inspector, Juanita Bates, that shehad made such a report.When summoned, Bates likewise denied having receivedany such report.From the testimony of all the principals it is plain that Kenagyand Moreland thereupon engaged in a heated argument which ended when Baumanordered everyone back to work and told Kenagy to come to his office at the closeof the shift.When she did so the plant manager told her that he was suspendingher for 2 days.questioning the employees as to their union sympathies."Consequently, I find no meritin the argument that the Respondent should be relieved of liability for Donahoe's conductby the provisions of Section 10 (b).Another incident about which there is some testimony in the record does, however,involve the applicability of the statute-of-limitations provisions.Virginia Gallardi, thenone of the floorgirls, testified that late in September 1953, Bauman called her into hisoffice, asked her if she knew anything about a meeting at the home of one of the employeesthe night before and, when she answered 'in the negative, ordered her to tell the girls onher shift, that anyone discussing union activities on company property would be firedimmediately.Bauman,on the other hand,testified that the incident in question arosewhen Gallardi reported to him that the employees on her shift had stayed in the restroomafter 4 p. in. to hold a meetingAccording to Bauman, he did not want the employees onone shift to be inconveniencing the girls on the next by remaining in the lounge after.hours so he instructed Gallardi that there were to be no more such meetings held at theend of any shift.He denied that Gallardi told him that the employees had been holding aunion meeting.The plant manager's testimony as to the sequence of events was corrobo-rated by several of the employees.Kathryn Hestand and Shirley Mott testified as tothe meeting which the girls had held. According to the latter, the employees on Gallardi's,shiftmet in the restroom after 4 p. in. to discuss the merits of joining a union, and thefollowing morning Gallardi told them that if they had any more meetings on companypremises on or after working hours they would be firedHestand testified that Gallardialso stated that "there would be no more union talk on the Solo Cup's property." AccordingtoMyrtle Miller, another employee present, the floorgirl told them that "as far as anyunion was concerned there would be no union"The latter three witnesses appeared to be,frank and honest and I consider their testimony plausibleHowever,insofar as findingthat any of Gallardi's conversation or Bauman's instructions to her violated the Act, itismy conclusion that since the incident occurred in September 1953 and a charge wasnot filed until the following April, the 6-month limitation set forth in Section 10 (b) isapplicable and bars any unfair labor practice finding based thereon.w Kenagy first mentioned this matter to Donahoe, who, in turn called Bauman. Otherthan to call the plant managerto thescene it does not appear that Donahoe played anyfurther,role in the events whichfollowed. SOLO CUP COMPANY129AccordingtoBaumanon the following day-he personally checked the case ofcups in which Kenagy had allegedly found the leakers and, despite a thorough exam-ination of the case, he could find no faulty cups.He testified that he thereuponspoke to Morgan, her foreman, and when the latter described her as an unsatisfac-tory employee he concluded that she should be discharged and notified her to thateffect the following day.Bauman denied that he had any knowledge of whetherKenagy was engaged in union activities.In fact a union meeting had been held at Kenagy's home on February 9.. Severalof her coemployees were there and a representative of the Paper Mill Workers ex-plained the advantages of his organization to those present. Several months earlier,in another meeting at Kenagy's home, a number of the employees had gathered toconsider the advisability of joining a labor union.However, no organizer was pres-ent at that timeFloorgirl Pruitt testified that early in April after Donahoe hadinterviewed all the girls on her shift he called her in for a conference.Accordingto Pruitt, after telling her he had learned during the course of his interviews thatthe principal concern of the employees was the summary manner in which Kenagyhad. been dismissed, Donahoe stated "We was only going to suspend Jean for acouple of days . . . then we found out she was head-over-heels in union activities,and we let her go." At the hearing Donahoe denied ever having made any suchstatement.Upon considering the apparent credibility of these two witnesses as wellas the fact that Pruitt was one of those against whom the Company allegedly dis-criminated and for that reason was an interested party, it is my conclusion, basedupon the appearance and demeanor of both, that she was the more credible and thatDonahoe made the statement she attributed to him.Without more, such evidence would lend great weight to the General Counsel'sallegationthatKenagy was discriminatorily discharged.On the other hand,Bauman's testimony about Kenagy's work record was credible and it was cor-roborated by the equally persuasive testimony of Morgan who testified that Kenagyhad proved to be an unreliable worker over a period of months and that he recom-mended her dismissal when the plant manager sought his opinion.iiAccording toBauman,at the outset of his investigation he planned to discharge the floorgirl ifany faulty cups were discovered in the case which Kenagy alleged that Morelandhad ignored, but when a complete examination of the case disclosed no such defectshe decided that it was Kenagy, and not Moreland; who should be dismissed.Helikewise testified that before reaching this decision he considered the possibility oftransferring Kenagy to another shift but decided not to. do so because she had oncebeen on the night shift and had quit because her family situation was such that shecould only work daysKenagy's union activity, the meeting at her home on February 9, her suspensionthe next day, her termination 2 days later, and Donahoe's remark to Pruitt severalweeks thereafter establisheda prima faciecase for the General Counsel.On theother hand, the Respondent proved that Kenagy's record left much to be desired,that a number of complaints had been made about her work, that she had precipi-tated a dispute with her floorgirl and that she subsequently failed to substantiatethe attack she had made on Moreland's competency.Bauman's initialaction insuspending Kenagy immediately after her noisy quarrel with the floorgirl was anormal step for him to take. It was likewise reasonable for him to conclude thatpeace and harmony on the shift required that one or the other of the two partici-pants be dismissed and, further to decide, when his investigation revealed no basisfor Kenagy's allegation,that the employee, and not her supervisor, should be dis-charged.Cf.Chance Vought AircraftDivisionof United Aircraft Corporation,85NLRB 183, 188. From the record it appears that Bauman conducted an independ-ent investigationof the negligence attributed to Moreland by Kenagy and that Dona-hoe had nothing to do with the matter. _ For this reason, the latter's remark to asupervisory employee such as Pruitt, 6 to 8 weeks after the discharge occurred,can notbe controlling here.The General Counsel assumed the burden of provingthat the real reason for the employee's dismissal was her union activities.On theabove facts it is my conclusion that this burden was not sustained and that theallegationin the complaint as to Kenagy should be dismissed"Pruitt described Kenagy as a "very good leak test girl" during the period when shewas underher supervision.Pruitt,however, was Kenagy's floorgirl for only about6 weeks(from October 12 to November 30, 1953), and even she testified as to an occasionduring that period whenKenagy forgotto make one of the required pickups onher shift. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. The discharges of June 161.Mary PruittAs a floorgirl,Pruitt was a supervisor. She had been employed for several monthsat the Respondent'sChicago plant and was transferred to the Grandview factoryshortly after it opened in December 1952. In the course of her supervisory dutiesshe also trained new employees to become cup inspectors,one of these being MaryPage.-Pruitt actively assisted the Union in its efforts to organize the plant. She handedout cards to a number of the employees on her shift and attended one of the union'smeetings held in Kenagy'shouse subsequent to the discharge of that employee.During his interview with her in April,Donahoe questioned her as to whether herbrother-in-law, Hulen Pruitt,was living at her home and, as noted earlier, Donahoesubsequently suggested to her husband that he would be doing the Company andhimself a favor by discouraging Hulen from assisting the union organizer.On May16, the day after the representation election, Plant Manager Bauman asked Mrs.Pruitt whether she would care to transfer back to the Chicago plant,but she de-clined with the explanation that she and her husband had recently bought a homein the area and preferred to remain.Pruitt was discharged on June 16, 1954, allegedly because she had allowed sev-eral cases of improperly printed cups to be packed and sent to the warehouse.Ac-cording to Mr. Bauman,on June 14,a very large number of unsalable cups wasfound in 7 cases containing some 17,500 cups which had been packed from 1 ma-chine operated by Mary Page on June 11.He testified that, extending through theseven cases,a red design had been smeared around the side of the cup making itvery unsightly and unmarketable.He further testified that he was greatly concernedbecause the faulty printing was discovered quite by accident by an employee knownas the quality control girl while the latter was making spot checks on the warehouseinventory.As a result,according to Bauman,he discharged both Mary Page, theinspector who had packed the cups, and Mrs. Pruitt,the shift floorgirl,on the nightin question.On June 14, Bauman summoned Leona Hurst,the chief inspector,Robert Richter,the foreman,Charles Landreth,a mechanic,and Pruitt to a meeting at which hequestioned them as to how the faulty printing had occurred.According to theplantmanager none of them had very satisfactory answers.Although the errorarose from the use of the wrong type of ink in the cup machine,when Baumanquestioned them,neither Landreth nor Richter knew who had made the mistakein putting ink into Page'smachine.Yet the floor mechanic was the one assignedto keep the proper type ink in the machines and neither the cup inspector northe floorgirl had any responsibility in connection with keeping the ink vats filled.Hurst, the chief inspector whose position was equivalent to that of an assistantfloorgirl,12concededly was unaware that any of the cups from Page's machinewere improperly colored.Bauman'stestimony that the defective printing wasfound in seven cases was not corroborated by Janice Lewis, the quality controlgirl,when she took the stand.On cross-examination,the latter conceded that shehad checked only four cases.From the report which she prepared it appearedthat she had found bad printing in only 2 of these and that from the other 2cases she had removed approximately 450 cups because they had serious air pockets.Further, according to Lewis' report,after completing her inspection of the first twocases she found no defective printing in the third case she examined.Lewis alsotestified that the 4 cases from Page'smachine which she had inspected were num-bered 15, 16, 17, and 19,13but that she could not find number 18. In fact,Pruitthad held back one of the cases which Page had packed on the evening of June 11for the express purpose of rechecking it.Bauman conceded that she told him aboutthis at the meeting on the following Monday.Page testified that she had had a great amount of mechanical trouble with the ma-chine in question at the time it manufactured the defective cups and the daily workreport filed jointly by Hurst and Pruitt reflected an hour lost by that particular12 So described by Bauman,who also stated that whenever one of the cup inspectorsneeded help she called the chief inspector,if the floorgirl was not available.Accordingto Dorothy Hedger, who was at various times both a floosgiil and a chief inspector, it wasthe job of the latter to check the cup production on each machine every'hour to catchanything wrong with either the cups or the printing thereon.13From the daily work report for the shift it appears that only 19 cases of the cupsinvolved here(known as type"8xR") were packed by Page from this 1 machine. SOLO CUP COMPANY131machine because of repairs needed to correct its tendency to make cups with airpockets.Page also testified,without contradiction,that Hurst was at her machineseveral times during the latter part of her shift when she was experiencing thisdifficulty.The Respondent contended at the hearing that even though the defective cupsmight not have cost much, their physical loss was nothing compared with the seriousdamage to customer goodwill wnicn the Company would incur it the cases wnichPage had packed were shipped without detecting the faulty cups.This was nodoubt true and the Respondent's concern in this regard is certainly understandable.On the other hand, although Bauman attributed 7 defectively printed cases to Pageand Pruitt,the latter credibly testified that at the Monday meeting Bauman onlyshowed her 2 cases and that she never saw any more.Moreover,the testimonyof Lewis and the report she filed on the matter indicated there were only 2, theapproximate value of which was $5.20.14Not without significance in connectionwith the conflict between the testimony of Bauman and Lewis as to the number ofcases involved was the testimony of James Pruitt.According to the latter, onthe day his wife was discharged he sought out Bauman to tell him he was sorrya mistake had been made and that he would be willing to buy the faulty cups fromthe Company.The plant manager,however, declined his offer with the remark"No, they [have been] put in stock." 15As a floorgirl,Pruitt was,of course, thesenior female supervisor in charge of the shift on the night the defective cups wereproduced.Yet Hurst,as the chief cup inspector and her assistant,was even moredirectly responsible for hourly checks on the quality of the cup production.In addi-tion,Richter, the foreman and the highest ranking supervisor on duty at the time,had an even more complete responsibility for the satisfactory operation of his shift.Similarly, Landreth the mechanic who was charged with putting the proper colorink in Page'smachine could not be held entirely blameless.Bauman concededthat none of them could give a satisfactory answer to his questions as to why theincident had occurred.Whereas Hurst was unaware of the mistake in the colorprinting,Pruitt had held out an entire case so that it could be rechecked.Yet, ofall the supervisory personnel and others who shared in the responsibility for thismatter only Pruitt and Page were penalized.Bauman denied any knowledge of Pruitt's union activities.On the other hand,Pruitt had actively solicited members on behalf of the Paper Mill Workers andshe had attended one union meeting. In addition,the organizational activities ofher brother-in-law,Hulen Pruitt,had been the subject of an interrogation byDonahoe when he interviewed both Mrs. Pruitt and her husband during the earlyspring.Further,on the day after the election Bauman sought to interest her ina transfer back to Chicago.From the foregoing it is my conclusion,and 1 find,that the Respondent had knowledge of Mrs. Pruitt'sunion activities.At the time of her discharge Pruitt had been a floorgirl longer than any ofthe other female supervisory personnel and throughout her employment had hadan excellent work record.In view of the conflict between the testimony of Baumanand Lewis as to the extent of the problem created by the incident on June 11, 1am not convinced that the mistake involved was as serious as Bauman's initialtestimony indicated.In view of this fact and the failure to discipline either themechanic who put the wrong ink in Page's machine;the chief inspector who hadfailed to detect any error in the print,or the foreman of the shift who was ultimatelyaccountable for the mechanic'serror as well as that of the cup inspector, it isdifficult to understand why Pruitt,who had set aside an entire case of the ques-tioned cups for rechecking,should have been singled out for summary discharge.The Respondent,through Donahoe, had made it clear to a number of employeesthat open support of the Union would be penalized.The latter had also mani-fested concern about the organizational activities of Pruitt's brother-in-law and hadsuggested to her husband that he would be doing himself a,favor by discouragingany such further activity. I have already found that the Company was likewiseaware of Mrs.Pruitt's own adherence to the Union.In view of the foregoing itismy conclusion that it was this activity and not any dereliction of duty whichled to her precipitate discharge on June 16.Contrary to the General Counsel's contention, however, since Mrs. Pruitt was asupervisor,her dismissal for organizational activities on behalf of a rank-and-fileunion did not violate the Act.Accurate Threaded Products Company,90 NLRB14Mr. Hulseman testifiedthat theaverage wholesale price on a standard case was $2.60.15This testimony was neither contradicted nor denied387644-56-vol 111-10 132DECISIONS OF NATIONAL LABOR RELATIONS BOARD1364;Tri-Pak Machinery Service, Inc.,94 NLRB 1715, 1717-1718, 1724;N. L. R. B.v.Columbus Iron Works Co.,217 F. 2d 208 (C. A. 5); andTexas Company V.N. L. R. B.,198 F. 2d 540 (C. A. 9).16 I shall, therefore,recommendthat theallegation as to her dischargebe dismissed.2.Mary PageThis employee was hired in January 1954. She had a good work record and waspromoted to a 4-machine operation with a raise in pay only 3 weeks after comingwith the Respondent.17From the outset of her employment, Mrs. Pruitt had beenher floorgirl.Because of a death in her family, Page was not at the plant on June14 whenBaumaninterviewed Pruitt and the others as outlined above.The follow-ing evening when she returned to work Bauman called her into his office to ask aboutthe incident. In doing so he showed her from 2 to 3 cases of cups, some of whichhad faulty printing. In response to his questions, Page explained that the mistakehad arisen because she had had a lot of mechanical difficulty with the particularmachine on which the cups had been produced. Bauman then told her to return towork.The following day he telephoned her at her home to tell her that she wasfired.Page lived 40 miles from the plant and had not attended any union meetings whilean employee of the Respondent.At her place of previous employment she had beena member of the United Garment Workers, A. F. L., and had received from thatorganization a booklet which outlined the benefits and advantages of unionization.On one occasion in March she brought this to the plant and let several of her fellowemployees read it, among them being Chief Inspector Hurst and Mrs. Pruitt.Asnoted earlier, during her interview with Donahoe he asked what she thought of theUnion, and after she told him she had been a union member at another plant he re-minded her that the factory was a nonunion establishment and stated that if theUnion should get in the Company had enough applications on file to replace all thegirls on her shift.Although Mr. Bauman denied knowledge of any union activities on Page's part, itisplain that the Respondent was aware of her past affiliation with the GarmentWorkers.From Donahoe's remarks during his interview with her it is equally clearthat he identified her with the organizational campaign then in progress and that hepredicted the replacement of all on her shift if the Union was successful.As setforth earlier herein, from the credited testimony of Lewis, it is my conclusion thatthe extent of the error on Page's part was not as great as Mr. Bauman sought to es-tablish by his testimony.Moreover, neither the mechanic who placed the wrong inkin her machine nor the chief inspector who failed to detect any error in the printingsuffered any penalty for their mistakes. In view of these facts and the foregoingevidence of the Respondent's antiunion animus it is my conclusion that the chargesagainst Page were a pretext and that the real reason for her abrupt dismissal washer identification with the Union.Accordingly, I find that by its discharge of thisemployee the Respondent violated Section 8 (a) (3) of the Act.E. The shutdown of June 16When the cup inspectors on the 4 to 12 p. in. shift arrived at the plant on June 16,they learned that their floorgirl, Mrs. Pruitt, had been discharged. It was undisputedthat before starting their shift that afternoon the cup inspectors agreed among them-selvesthat if it developed that their coworker Page had also been dismissed theywould shut off their machines and walk off the job until they found out why theseindividuals had been discharged.About an hour after beginning the shift theylearned that Page had, in fact, been terminated.Accordingly, at about 5:30 p. in.,the 4 cup inspectors then on duty 18 shut down their machines, left their work stations,and told Robert Richter, the foreman, that they wanted to talk withBauman as to11NL. R. B. v. Talladega Cotton Factory, Inc.,213 F. 2d 208 (C A 5), the only caseon which the General Counsel might have relied, is readily distinguishable from the instantsituation for inTalladegaan employer discharged two supervisors for failure to carry outan order that they thwart the unionization of his plant by resort to unfair labor practices.The court held that the Board properly ordered their reinstatement with back pay.11 In contrast with a normal 0-week period customarily required to develop the requisiteskill'to operate 4 machines.18 JoyceWestmoreland, Elizabeth Bradley, Lyda Palmer, and Emma Warden.LeonaHurst, who, prior to Pruitt's discharge had been the chief inspector, was acting as floorgirl. SOLO CUP COMPANY133why Page and Pruitt had been discharged.When the foreman reminded them thatBauman had left and was then at his home they told him they would wait until theplant manager arrived.Richter then telephoned Bauman.The latter asked the fore-man to advise the girls that he would come to the factory later and that in the mean-time they should return to their jobs.When Richter gave this message to the girlsthey discussed the matter among themselves and then informed him that they wouldgo back to work but only if Bauman would promise to speak to them as a groupwhen he arrived at the factory.When Richter, in another phone call,apprised theplant manager of this condition,however,the latter rejected it, ordered that the em-ployees return to work immediately,and asked that they be told that he would talkwith them in any manner he cared.Afterthe foreman relayed these instructionsto the employees they returned to their machines.Shortly before Bauman returned to the plant,Donahoe arrived.According toRichter, he immediately requested an explanation of the circumstances of the walk-out and the foreman related what he knew about the matter.Shortly thereafter,Donahoe spoke to Mrs. Palmer, one of the cup inspectors,and told her "you go backand tell the girls ifthere is anymorecommotion like this shutting off the machines,they might just as well time out and go on home because they'llbe fired."19Palmercomplied with this order and carried the message to the other employees.When Bauman arrived he announced that he would only see the girls 1 or 2 at atime.The first and only ones interviewed that evening were Westmoreland and Brad-ley.Donahoe was present throughout the meetingtheyhad with the plant manager.In response to Bauman'squestion as to why the machines had been shut down,Westmoreland told him that the girls wanted to find out why Page and Pruitt had beenfired.Bauman then told them that the Company felt under no obligation to reportto its employees on the matter but that he would tell them that Page and Pruitt wereterminated because their work was unsatisfactory in that they had failed to preventthree cases of cups from being printed the wrong color.The employees protestedthat that was not a serious matter; that worse mistakes had been tolerated in the pastand that, in any event,no more than an hour's production from one machine couldhave been lost.Bauman countered with the statement that at least 2 hours of workhad been lost and then terminated the meeting by telling Westmoreland and Bradleythat nothing they might say or do would bring Page or Pruitt back to work and theycould report to the others that the girls could continue to work only"if they want toaccept the situation as it now stands."AfterBauman concluded his remarks,Donahoe turned to Westmoreland and told her that he did not believe she would likeworking for the Company any more, that he "just didn't think that working conditionswere going to be favorable for [her]." 20At the start of the shift the next evening,Bradley,Warden,Palmer, and West-moreland were called to Bauman'soffice, where the latter told them they were beingterminated"until further notice."21None of the employees was given any indica-tion as to when she would be recalled, if ever.When 1 of them asked why just 4were being singled out for such a penalty despite the fact that the entire shift hadstopped work,the plant manager told them that they were the only ones who hadshut off their machines and therefore were the ones to be punished.On June 23,after receiving a notice from Bauman that they could return to work, the four em-ployees did so.22The General Counsel contends that the employees involved in this incident werelawfully protesting the discharge of their coworker Page and their floorgirl Pruitt, and,therefore,were engaged in protected,concerted activityfor whichthey could not bedisciplined.The Respondent,on the other hand, argues that they were engagedin a partial strike which the Board and the courts have held to be unprotected.Respondent'scontention is not well founded.The cup inspectors here involveddid not seek to both strike and remain on the payroll as did the employees in thevarious cases citedby theRespondent in its comprehensive brief.C. G. Conn, Ltd. v.N. L. R. B.,108 F. 2d 390(C. A.7); N.L. R. B. v. MontgomeryWard & Co.,157F. 2d 486(C. A.8); InternationalUnion, U. A. W., A. F. of L. v. W. E.R. B.,336U.S. 245, 264;Honolulu Rapid Transit Company, Limited,110 NLRB 244;ValleyCity FurnitureCompany,110 NLRB 1589;andPacific Telephone and Telegraph"This testimony was undenied. According to Donahoe, he made some general remarksto those present, described the conduct of the girls as insubordination and told themthat ". . in my books it should warrant dismissal."2O,The quotation is from the credited, undenied, testimony of Westmorelandg' The quotation is from Bauman's testimony.23They had been laid off from June 17 to 22, a total of 4 working days - 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany,107 NLRB 1547. Here, the employees shut off their machines in a con-certed move to force the Company to give them an explanation for what they consid-ered the arbitrary discharge of two employees earlier that day.While affording theirforeman an opportunity to contact the plant manager to present their demand theyremained away from work, and on strike, for about an hour.23After they received apromise from Bauman that he would confer with them, they returned to their jobs.The Respondent would have been free to remove them from the payroll for the hourthat they were neither on duty nor at work. But after they had obeyed Bauman'sorder and returned to their jobs, the Company was not free to subsequently punishthem for having participated in a shortlived strike.Kitty Clover, Inc. v. N. L. R. B.,208 F. 2d 212 (C. A. 8); N.L. R. B. v. Greensboro Coca Cola Co.,180 F. 2d 840,834-844 (C. A.4); N. L. R. B. v. Globe Wireless, Ltd.,193 F. 2d 748, 750 (C. A. 9);Carter Carburetor Corp. v. N. L. R. B.,140 F. 2d 714, 718 (C. A. 8). The actionof the Respondent in terminating them as a penalty for having engaged in whatIfind was protected concerted activity violated Section 8 (a) (3) and (1). Since Ihave concluded that the work stoppage was protected it likewise follows that Donahoeengaged in unlawful interference and coercion when he told the employees theywould be discharged if they did it again and conveyed a thinly veiled threat toWestmoreland that because of her participation in the shutdown her future work-ing conditions would be unfavorable. I find that by these statements the Respondentviolated Section 8 (a) (1) of the Act.24F. The terminations subsequent to June 22Within a short while after the suspensions discussed above, three employees wereterminated.The General Counsel contends that this action was discriminatory,an allegation which the Respondent, in turn, denies.1.Elizabeth BradleyThis employee returned to work on June 23. According to her own testimony, onthat first night the floorgirl, Mrs. Moreland, was friendly and helpful, but the follow-ing evening Moreland became exacting and difficult to the point where she (Bradley)was unable to continue at her work.Bradley testified that at about 10 p. in. she toldRichter, the foreman, that she was going home and that before she could evenreach the time clock, he and Moreland had punched her card.Bauman testified that on June 24 Moreland complained to him that the nightbefore Bradley had been very uncivil to her, as a result of which he spoke toBradley and admonished her that she was to create no further difficulties of thatcharacter.Richter, the foreman, testified that Bradley actually made no seriousmistakes in her work on the night of June 24, but that she appeared upset and dis-turbed all evening and explained to him that it was because her husband did not wanther to work anymore.According to Richter, about 8 p. in. that evening Bradleytold him that because of that fact she would have to quit and shortly thereafterdid soBoth Richter and Moreland denied that they punched her timecard.Bradley had never attended any union meetings or participated in any concertedactivity other than the work stoppage on June 16, discussed above.Her version: ofevents on the last evening of her employment was somewhat confused.Richter, onthe other hand, seemed completely sincere and honest in his testimony about theincident.I presume that the General Counsel was seeking to prove that Bradley's=.1The decision inN L. R. B. v. Jamestown Veneer & Plywood Corp.,194 F. 2d 192, 194(C.A 2), relied on by the Respondent, is inapplicable to the situation presented here.In that case, when a foreman announced that within 21; hours a shift was being laid off,4 employees immediately quit their jobs in protest against the short notice they hadreceivedIn holding that this conduct was not protected concerted activity, the courtstated that so far as the record appeared "their leaving had nothing to do with 'collectivebargaining, or other mutual aid or protection' " and pointed out that the "walkout wasnot to secure a withdrawal of the notice of layoffForeman Morrison [the shift foreman]had no authority to withdraw it, and they neither asked him to withdraw itnor to callup anyone with authority to doso."[Emphasis supplied.]21Earlier herein, I found that Donahoe's position was such that lie must be held an agentof the RespondentIn addition to the facts set forth in section III, B, above, in connec-tion with that finding, it is relevant to note that, (1) At the hearing, Bauman explainedDonahoe's presence at the plant on the night in question on the ground that "tie wasBauman arrived at the plant for his conference with the employees, Donahoe remainedwith him throughout that meeting. SOLO CUP COMPANY135termination was, a constructive discharge but no brief.or argument was ever sub-'mitted in support of the complaint or this particular allegation.In any event, as faras the evidence is concerned,it ismy conclusion,and I find, on the foregoingfacts, that the General Counsel has failed to prove that Bradley's termination wasother than voluntary.2.LydaB.PalmerShortly afterreturning to work on June 23 this employee learned that she wouldhave to undergo a serious operation.On about July 6 she told Bauman that she wouldrequire a2-month leaveof absence for that purpose and that she was then too illto work.Theplant manager toldher that thecompanypolicy wouldonly allow hera maximumof 2 weeks'leave and thathe would call her aboutthe matter in a fewdays.Shortlythereafter,25 Bauman telephoned her to state that she was being termi-nated but that uponrecoveryfrom her illness she could reapplyfor her job.Palmer had her operationand was physicallyable to go back to work about Sep-tember 15,but she never sought reemployment.Bauman testified that the Company had a standard practice of not granting anymore than a 2-week leave of absence and that when an employee was to be out forany longer she was terminated and her name removed fromthe payrolluntil she cameback.26His testimony was in large measure corroborative of that givenby Palmer.He further testifiedthathe had suggested to her that she notify the Company whenshe was ready to return to work.On the basis of the above facts it does not appear to me that Palmer's case washandled in a manner differently from that in whichthe Companycustomarily grantedleaves of absence.Consequently, I can perceive no basis for finding that Palmer wasdiscriminatorily treated in this connection and will recommend that the allegation tothat effect in the complaint be dismissed.3.Ruth WelbornThis employee was hired about September 1, 1953, as a cup inspector.She testifiedthat she took some part in the union activity which preceded the election but therecord does not disclose whether she ever signed an authorization card.Her meetingwith Donahoe during the course of his interviews with the employees has already beenset out above.She was terminated in July, allegedly for failing to notify the Companyas to the reason for her absence from work.According to Welborn,on July 9 she was unable to report for work because of asore foot and prior to the beginning of her shift asked Mrs.Warden, a fellow em-ployee, to convey that message to the Company.On July 15 she returned to thefactory and was told by her foreman that she had been terminated because she hadnot submitted a satisfactory report as to why she was absent and because she hadbeen off work for over 3 days without notifying the Company.She then askedDonahoe if she could reapply for her job and the latter told her that"we have yourapplication here, and we'd be glad to leave it just like that."27Welborn then left theplant.She has never been reemployed.Mrs. Moreland,floorgirl on Welborn's shift,testified that she never received any report on that employee's absence other than astatement from Warden on July 9 that Welborn had told her that she was not goingto ride to work with her that night.According to Moreland,Warden further statedthat she did not know whether Mrs. Welborn intended to remain at home that nightor whether she planned to come to work with some one else. The floorgirl testifiedthat when nothing further was heard from the employee she was terminated.Welborn conceded that she knew about the Company's 3-day rule on absences.Despite the General Counsel's reliance on Warden's having relayed Welborn'smessageand the fact that Warden was still in the Company's employ, the latter was nevercalled as a witness at the hearing.As a result, due to a lack of confidence in Welborn'scredibility,as set out earlier,supra,section III, B,and the absence of satisfactory proofthat any message from Welborn to the plant management was ever sent or delivered,I am totally unconvinced that Welborn complied with the established rule on reportingabsencesThe General Counsel offered no proof that would tend to show that therule was lightly regarded or that Welborn's case was treated differently from others.Only about a week before her termination the Company had permitted Welborn to25 Palmerthought hecalled on July S; Bauman testifiedthat hecalled onabout July 1326DorothyHedger testified that duringan extended illness in theearly partof 1954 shereceived a 6-week leave of absence.When her paycardwas subsequently introduced,however,it corroboratedBauman's testimonyfor that recordshowed that her name hadbeen removed from the payroll when she became sick and reinstated upon her return.=TThe quotation is fromWelborn's testimony. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDtransfer to a more desirable shift in order that the employee be better able .to takecare of her aged mother-in-law.In view of all the above facts, it is my conclusion,and I find,that the General Counsel failed to prove that Welborn ever satisfactorilyreported her absence and further failed to prove that the employee's subsequent termi-nation was discriminatory within the meaning of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with its operations described in section I, above, have a close,intimate, andsubstantial relation to trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that the Respondent has engaged in and is engaging in unfair laborpractices,Iwill recommend that it cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.Having found that the Re-spondent discriminatorily discharged Mary Page on June 16, 1954, I will recommendthat the Respondent offer her immediate and full reinstatement without prejudice toher seniority or other rights and privileges,and make her whole for any loss of earn-ings that she may have suffered by payment to her of a sum of money equal to thatwhich she normally would have earned from the date of the discriminatory dischargeto the date of the Respondent's offer of reinstatement,less net earnings during said'period.The back pay provided for.herein shall be computed on a quarterly basis inthe manner established by the Board in F. W.Woolworth Company,90 NLRB 289;earnings in one particular quarter shall have no effect on the back-pay liability forany other period.Iwill likewise recommend that the Respondeht make whole JoyceWestmoreland, Elizabeth L. Bradley, Emma Warden, and Lyda B. Palmer, for anyloss of pay suffered because of their discriminatory suspension from June 17 to 23,1954.Iwill also recommend that the Respondent,upon reasonable request, make avail-able to the Board and its agents,for examination and copying,all payroll and otherrecords pertinent to an analysis of the amount due as back pay.Since I have found that the Respondent,by various acts, interfered with,restrained,and coerced its employees in the exercise of the rights guaranteed in the Act and par-ticularly because of the discriminatory discharge of Page, I am persuaded that theunfair labor practices committed are ielated to other unfair labor practices proscribedand that the danger of their commission in the future is to be anticipated from Re-spondent's conduct in the past.Accordingly,in order to make effective the independ-ent guarantees of Section 7 and thus effectuate the policies of the Act,I will recom-mend that the Respondent cease and desist from in any manner infringing upon therights of employees guaranteed by the Act.May Department Stores v. N. L. R. B ,326 U. S. 376, 386-392.CONCLUSIONS OF LAW1.TheRespondent is, and at all times relevant herein was,engaged in commercewithin the meaning of Section 2 (6) and (7) of the Act.2.The Union is a labor organization within the meaning of the Act.3.By discriminating in regard to the hire and tenure of employment of MaryPage, thereby discouraging membership in the Union,the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a)(3) of the Act.4.By discriminating in regard to the hire and tenure of employment of JoyceWestmoreland, Elizabeth L. Bradley, Lyda B. Palmer, and Emma Warden, therebydiscouraging employee participation in protected concerted activity,the Respondenthas engaged in and is engaging in unfair labor practices within the meaning of Sec-tion 8(a) (3) of the Act.5.By interfering with, restraining,and coercing its employees in the exercise ofthe rights guaranteed,in Section7 of the Act, Respondenthas engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of theAct.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.7.TheRespondent did not discriminatorily discharge Jean Kenagy or MaryPruitt,nor discriminatorily terminate the employment of Elizabeth Bradley, Lyda B. MEDDIN ENTERPRISES137Palmer,. or Ruth Welborn, as alleged in paragraph 7 of the complaint; norr has itinterfered with, restrained, or coerced its employees by any acts or conduct otherthan those found herein to have been committed in violation of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPuisuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in International Brotherhood of Pulp,Sulphite and Paper Mill Workers, A. F. L., or in any other labor organization ofour employees, by discharging or refusing to reinstate any of our employees,or in any other manner discriminating in regard to their hire or tenure of em-ployment, or any term or condition of their employment.WE WILL offer to Mary Page immediate and full reinstatement to her formeror substantially equivalent position without prejudice to any seniority or otherrights previously enjoyed, and make her whole for any loss of pay suffered as aresult of the discrimination against her.WE WILL make whole Joyce Westmoreland, Elizabeth L. Bradley, EmmaWarden, and Lyda B. Palmer for any loss of pay suffered as a result of theirdiscriminatory suspension on June 17, 1954.WE WILL NOT interrogate our employees concerning their activities on behalfof International Brotherhood of Pulp, Sulphite and Paper MillWorkers,A. F. L., or any other labor organization in a manner constituting interference,restraint, or coercion in violation of Section 8 (a) (1) of the Act; nor will wethreaten our employees with loss of employment or with other reprisals forengagipgin unionand/or concerted activities.All our employees are free to become, remain, or refrain from becoming membersof any labor organization, except to the extent that this right may be affected byagreements in conformity with Section 8 (a) (3) of the National Labor RelationsAct, as amended October 22, 1951SOLO CUP COMPANY,EmployerDated---------------- By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Meddin Enterprises,IncorporatedandMeat Cutters,Packing-house and Allied Food Workers Union,Local433,AFL.Case No. 10-CA-1938. September 21, 1955RULING ON APPEALOn January 11, 1955, a hearing was held before Trial ExaminerSidney L. Feiler in the above-entitled proceeding for the purpose ofadducing evidence and considering arguments with respect to whether,in light of the Board's 1954 standards, the Respondent's operationshave a sufficient impact upon interstate commerce to warrant the exer-cise of jurisdiction.The hearing was then adjournedsine diewithoutconsideration of the merits of the complaint in order to permit theTrial Examiner to rule on the jurisdictional issue on the basis of a114 NLRB No. 30.